In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 16-891V
                                  Filed: March 9, 2017

* * * * * * * * * * * * * *
JAMES GLOVER,                                  *
                                               *
               Petitioner,                     *       Special Master Sanders
                                               *
v.                                             *       Joint Stipulation on Damages; Influenza
                                               *       (“Flu”) Vaccine; Guillain-Barré Syndrome
SECRETARY OF HEALTH                            *       (“GBS”).
AND HUMAN SERVICES,                            *
                                               *
             Respondent.                       *
* * * * * * * * * * * * * *
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.

Gordon E. Shemin, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On July 26, 2016, James Glover (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that as a result of an influenza (“flu”) vaccine administered on October 19,
2015, he suffered from Guillain-Barré Syndrome (“GBS”). See Stipulation for Award at ¶ ¶ 1-4,
filed Feb. 17, 2017. Petitioner further alleged that he experienced symptoms of this injury for
more than six months. Id. at ¶ 4.

         On February 17, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine
caused Petitioner’s alleged injuries or any other injury. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

        The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $240,000.00 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available
               under 42 U.S.C. § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2